Case: 4:19-cv-01866-DDN Doc. #: 115 Filed: 03/17/21 Page: 1 of 2 PageID #: 3194


                                    UNITED STATES DISTRICT COURT
                                    EASTERN DISTRICT OF MISSOURI
                                          EASTERN DIVISION
     JILL HENNESSEY, Individually and on)
     Behalf of All Others Similarly Situated, )
                                                    )
        Plaintiff(s),                               )
                                                    )
                                                    )
                 v.                                 )       Case No.    4:19-cv-01866-DDN
      KOHL'S CORPORATION, et al.,                   )
                                                    )
        Defendant(s).                               )
                                                    )

               ALTERNATIVE DISPUTE RESOLUTION COMPLIANCE REPORT

                        Complete one option and file this report with the Clerk’s Office:

                                                   Option 1

❑       The neutral elects to extend the deadline for completing ADR for 14 days and will continue efforts
to    assist  the     parties    in    reaching     a   settlement.   Revised    completion     deadline:
_______________________________________. Such an election by the neutral is permitted once
during the span of a mediation in a single case. If the parties require more time to complete mediation,
lead counsel must file a motion with the Court.

                                                   Option 2

X
❑                                        March 17, 2021
        An ADR conference was held on: __________________________________________________.

         All required individuals, parties, counsel of record, corporate representatives, and/or claims
professionals attended and participated in the ADR conference in good faith, and each possessed the
requisite settlement authority;

        The following individuals, parties, counsel of record, corporate representatives, and/or claims
professionals failed to appear and/or participate in good faith as ordered: _______________________
__________________________________________________________________________________.

                                           3/17/2021
        The ADR referral was concluded on_________________.                    X did not]
                                                            The parties [❑ did ❑
achieve a settlement.                                                Check One

                                                   Option 3

❑       Although this case was referred to ADR, a conference WAS NOT HELD.




                    3/17/2021
              Date______________        /s/Edward L. Dowd, Jr.
                                 Neutral_______________________________________
Case: 4:19-cv-01866-DDN Doc. #: 115 Filed: 03/17/21 Page: 2 of 2 PageID #: 3195


                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF MISSOURI
                                       EASTERN DIVISION
  JILL HENNESSEY, Individually and on            )
  behalf of all Others Similarly Situated,        )
        Plaintiff(s),                             )
                                                  )
                                                  )
                  v.                              )       Case No. 4:19-cv-01866-DDN
                                                  )
   KOHL'S CORPORATION, et al.,                    )
        Defendant(s).                             )
                                                  )


               EMAIL ADDRESS FORM FOR PARTIES WHO PARTICIPATED IN AN
                    ALTERNATIVE DISPUTE RESOLUTION CONFERENCE

                          DO NOT FILE THIS FORM THROUGH CM/ECF

                                          YOU MAY EITHER:

             1) SEND THE EMAIL ADDRESSES IN AN EMAIL DIRECTLY TO; OR

                                      2) EMAIL THIS FORM TO:

                                Betty Ann Skrien, Executive Assistant, at:

                                 betty_ann_skrien@moed.uscourts.gov

Please provide the email addresses of all counsel and parties participating in the ADR conference. All
participants will be sent an email with a link to a brief (5 minute), anonymous survey. A participant is
defined as a plaintiff, defendant, insurance representative, in-house counsel, corporate representative, or
attorney of record.

Name (printed):                                           Email address:

Matthew Zevin                                          mzevin@aol.com
Scott Kitner                                            skitner@stanleylawgroup.com
Robert Blitz                                            rblitz@bbdlc.com
Chris Bauman                                             cbauman@bbdlc.com
 Dan Sivils                                            danielsivils@gmail.com
 Jill Hennessey                                        jillhennessey16@gmail.com
John Munich                                            john.munich@stinson.com
 Stephanie Sheridan                                    ssheridan@Steptoe.com
Jamie Witt                                             jwitte@Steptoe.com
Meredith Wilkerson                                     meredith.wilkerson@kohls.com


                   3/17/2021
              Date______________          Edward L. Dowd, Jr.
                                 Neutral_______________________________________
